DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a suspension element comprising a main body, a tubular element inserted in the main body, a dividing piston slidably engaged with the tubular element, the dividing piston separating an inner volume of the tubular element into a first inner chamber and a second inner chamber, the first inner chamber open to the first chamber; a flow controller disposed along a flow path between the first chamber and the second chamber; and a locking member disposed proximal an external surface of the tubular element, the locking member configured to engage at least one of the barrier or a portion of the tubular element when the main piston traverses a predetermined distance towards the end cap, the flow controller and the locking member together are configured to prevent movement of the tubular element relative the main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gatehouse et al. teach a suspension lockout.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
December 20, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657